Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is considered to be Hsu (US Pub. 2007/0031639 A1) which discloses a surface structure consisting of cylinders that are cavities in the surface ([0015]-[0017]) where the average diameter is 500 nm to 5 microns ([0029]). Hsu does not disclose an antireflection structure with protruding hollow cylinders that have an outer edge with a substantially circular shape, an average diameter of 1 to 10 microns, and ratio of difference between the maximum and minimum diameter and average diameter of 0.15 to 0.45 as claimed. Thus, the structure as claimed is considered novel and non-obvious over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783